Citation Nr: 0908264	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to July 
1975.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2008 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran appeared at a March 2008 videoconference hearing.  A 
transcript is of record.    

The Veteran claimed in testimony provided at the March 2006 
videoconference hearing at the RO entitlement to service 
connection for tinnitus.  This matter is hereby referred to 
the RO for appropriate action.  


FINDING OF FACT

The Veteran's service-connected hemorrhoids are not 
productive of secondary anemia or fissures.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and 
Code 7336 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

The RO provided the appellant with additional notice in a May 
2008, subsequent to the April 2006 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
informing him that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes and providing him examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

While the May 2008 notice was not provided prior to the April 
2006 adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2008 supplemental 
statement of the case, following the provision of notice in 
May 2008.  The Veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service treatment records, VA and private 
medical records; assisted the Veteran in obtaining evidence; 
afforded the Veteran VA examinations in February 2006 and in 
October 2008; and afforded the Veteran the opportunity to 
give testimony at a March 2008 videoconference hearing.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected hemorrhoids warrants a 
higher disability rating.  

In support of his claim, the Veteran and his wife note that 
he has had bleeding in his underwear and on toilet tissue.  
In a statement received in January 2006, his wife stated the 
Veteran deals with the bleeding, itching and irritation on a 
daily basis.  

At a videoconference hearing in March 2008, the Veteran 
testified that he bled, was uncomfortable, and had to wear 
pads.  The Veteran used medication to treat it.  He continued 
that he was not able to sit for long periods of time and had 
to go home some times when out in public to change his 
clothes.   

The Board notes that disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The Veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of Diagnostic Code 7336.  
Under this regulatory provision, a rating of 10 percent is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A rating of 20 percent is warranted 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

VA treatment records from February 2004 to March 2008 show a 
past medical history of and assessments of hemorrhoids.  

VA treatments records show that the Veteran was seen in 
February 2004 show an impression of hemorrhoids.

A January 2005 private treatment record from the Center For 
Family Medicine shows that the Veteran complained of 
significant bleeding and worsening pain.  The diagnosis was 
hemorrhoids. 

A January 2005 VA treatment record shows that the Veteran 
complained of hemorrhoids bleeding.  

A May 2005 VA treatment record shows that the Veteran 
complained of having increased problems with hemorrhoids.

A September 2005 VA treatment record shows that the Veteran 
reported that there was blood on tissue after bowel movement.     

A January 2006 colonoscopy showed normal findings with no 
blood loss or complications.  

When the Veteran was afforded a VA examination in February 
2006, it was noted that he has been given creams and 
suppositories for his hemorrhoids that helped for a while and 
that he had no more hemorrhoid surgery after the one in 
service.  At the time of the VA examination, he said that he 
had chronic rectal itch every day that was constant for the 
last eight to nine years, which he says is worse.  He noticed 
that had some rectal pain with wiping after a bowel movement, 
and he noted bright red blood in his stool, on toilet tissue, 
in the commode, and even on his bed for four to five years.  
He reported averaging two bowel movements a day with blood 
per bowel movement almost every time.  The Veteran further 
reported seeing bright red blood on his underwear.  He used 
ProctoFoam to help with itching and denied taking any blood 
thinners or aspirin.  The VA examiner noted that the Veteran 
underwent a colonoscopy in January 2006 at which time nothing 
was said about hemorrhoids.  

Upon physical examination, it was noted that there was 
recurrent rectal bleeding and itching, and that there were no 
external hemorrhoids.  It was additionally noted that there 
was no blood on digital examination, but was very sensitive 
on digital examination.  There was also negative hemoccult 
with control.  The diagnosis was recurrent rectal bleeding 
and itching, no external hemorrhoids found on examination, 
chronic rectal bleeding as stated by the Veteran only.  The 
VA examiner observed that the Veteran's complaints did not go 
completely with physical findings that day.   

In an April 2006 VA treatment record, it was noted that the 
Veteran had a long history of complaints of hemorrhoids with 
intermittent rectal bleeding for 30 years.  He also 
complained of rectal itching.  It was noted that a 
colonoscopy performed in January 2006 was normal.  It was 
noted that external examination was within normal limits.  
Digital rectal examination showed normal tone, no masses or 
gross blood.  The assessment was internal hemorrhoids, "RBL 
of left lateral column."  The plan was to have the Veteran 
return to the clinic in six weeks.  

A May 2006 VA treatment record shows that the Veteran 
continued to have problems with hemorrhoids and reported 
having problems with bowel movements.  However, objective 
findings showed that bowel sounds were present and normal.
 
A May 2007 VA treatment record shows that the Veteran 
complained that his hemorrhoids were burning.  

A March 2008 VA clinical record indicates examination of the 
anus/rectum was normal without fissures. 

When the Veteran was afforded a VA examination in October 
2008, the Veteran reported having at least flareups where he 
experienced itching and bleeding at least four times a month.  
He said that he had bleeding mainly in his undergarments and 
occasionally in his bed and after a bowel movement.  
Afterwards, he would experience itching and burning.  The VA 
examiner noted that when a colonoscopy was done in January 
2006, there was no mention of hemorrhoids.  The VA examiner 
further noted that external rectal examination was within 
normal limits with digital rectal examination showing normal 
tone, no masses or gross blood.  There was no mention of any 
fissures.  Lab tests showed normal hemoglobin and hematocrit.  
The impression was internal hemorrhoids, and it was noted 
that it was presently symptomatic with frequent itching, 
burning, and bleeding.  The Veteran reported that he had 
banding of the hemorrhoids done in 2006, but at the present 
time, these symptoms were still persistent.

The record clearly shows a multi-year history of bleeding 
hemorrhoids.  However, the next higher rating of 20 percent 
under Code 7336 requires secondary anemia or fissures.  The 
medical evidence does not show either.  Recent lab tests were 
reported to be normal and an express medical report of no 
fissures was made in 2008.  The Board does not doubt that the 
Veteran continues to suffer from his hemorrhoids.  However, 
the Board is bound by the  regulatory criteria for assigning 
disability ratings.  

The Board also acknowledges the testimony of the Veteran's 
representative at the March 2008 videoconference hearing.  
The representative placed great significance that a VA 
examiner had treated the Veteran immediately for large 
hemorrhoids.  Again, the Board acknowledges that the record 
clearly shows a long history of treatment for hemorrhoids, 
but the Board is obligated to apply the applicable rating 
criteria.  The current 10 percent already contemplates large 
hemorrhoids.  In order to warrant the next higher rating of 
20 percent, there musts be persistent bleeding with secondary 
anemia, or with fissures.  As noted above, there is no 
persuasive evidence of secondary anemia or fissures.  The 
preponderance of the evidence is against entitlement to a 
schedular rating in excess of 10 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  At the March 2008 videoconference 
hearing, the Veteran testified that surgery has not been 
recommended by his doctor.  He further testified that 
whenever he bleeds at work, he asks to be excused to go home 
and take care of it.  In the past year, he said that he had 
to leave work eight times and felt that he was not capable of 
going to work six times.  However, the rating schedule is 
considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate to the grades 
of disability.  38 C.F.R. § 4.1.  Although the evidence in 
this case may show some interference with employment, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  


ORDER

The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


